--------------------------------------------------------------------------------

Exhibit 10.1

 
SUPPLEMENT NO. 1, dated as of December 5, 2008, to the Guaranty dated as of
February 25, 2008 among AXCAN MIDCO INC. (“Holdings”), AXCAN INTERMEDIATE
HOLDINGS INC. (the “Parent Borrower”), AXCAN US PARTNERSHIP 1 LP, (the
“Co-Borrower”), certain other Subsidiaries of AXCAN INTERMEDIATE HOLDINGS INC.
from time to time party thereto and BANK OF AMERICA, N.A., as Administrative
Agent.
 
A.           Reference is made to (i) the Credit Agreement dated as of February
25, 2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Co-Borrower, Holdings, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), (ii) each Secured Hedge Agreement (as defined in the
Credit Agreement) and (iii) the Cash Management Obligations (as defined in the
Credit Agreement).
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
 
C.           The Guarantors have entered into the Guaranty in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services.  The Credit
Agreement provides that the Parent Borrower may cause any Restricted Subsidiary
that is not a Guarantor to Guarantee the Obligations.  The undersigned
Restricted Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty in order to induce (x) the Lenders to make additional Loans
and the L/C Issuers to issue additional Letters of Credit, (y) the Hedge Banks
to enter into and/or maintain Secured Hedge Agreements and (z) the Cash
Management Banks to provide Cash Management Services and as consideration for
(x) Loans previously made and Letters of Credit previously issued, (y) Secured
Hedge Agreements previously entered into and/or maintained and (z) Cash
Management Services previously provided.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
SECTION 1.  In accordance with Section 4.12 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby, for the benefit of the Secured Parties,
their
 

 
 

--------------------------------------------------------------------------------

 

successors and assigns, irrevocably, absolutely and unconditionally guaranty,
jointly with the other Guarantors and severally, the due and punctual payment
and performance of the Obligations.  Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Subsidiary.  The Guaranty is hereby
incorporated herein by reference.
 
SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.
 
SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  If any provision contained in this Supplement is held to be invalid,
illegal or unenforceable, the legality, validity, and enforceability of the
remaining provisions contained herein and in the Guaranty shall not be affected
or impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
 
SECTION 8.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent to the extent required by
Section 4.03 of the Guaranty.
 
[Signature page follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.



 
AXCAN EU LLC
         
 
By:
/s/ David Mims       Name: David Mims           Title: President                
    Jurisdiction of Formation:   Delaware           Address Of Chief Executive
Office:           22 Inverness Center Parkway,     Third Floor      
Birmingham, Alabama
       

 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By:
/s/ Mollie S. Canup       Name: Mollie S. Canup       Title: Vice President    
     

 
 
 
[Guaranty Supplement]